Cite as 2016 Ark. 188


                   SUPREME COURT OF ARKANSAS.
                                        No.   CV-15-828


   ARKANSAS STATE POLICE and                Opinion Delivered April 28, 2016

   BILL SADLER, in his official capacity as
   custodian of records for the             APPEAL FROM THE PULASKI
   ARKANSAS STATE POLICE                    COUNTY CIRCUIT COURT
                              APPELLANTS [60CV-15-2303]

   V.                                            HONORABLE MORGAN E.
                                                 WELCH, JUDGE
   DANIEL E. WREN
                                  APPELLEE AFFIRMED.

                             ROBIN F. WYNNE, Associate Justice

        The Arkansas State Police and Bill Sadler, in his official capacity as custodian of

records for the Arkansas State Police (collectively, the ASP), appeal from a Pulaski County

Circuit Court order granting appellee Daniel Wren relief on his complaint for unredacted

access to certain accident reports under the Freedom of Information Act (FOIA). The ASP

argues that the circuit court erred in holding that its policy of redacting personal information

from accident reports is a violation of FOIA; the ASP contends that the redacted information

is exempted from disclosure because its disclosure is prohibited by the federal Driver’s

Privacy Protection Act. We affirm.

        The parties stipulated to several facts before the circuit court. Appellee, an attorney,

requested to inspect accident reports obtained by Troop A of the ASP from May 1, 2015,

through May 21, 2015. His reason for requesting the accident reports was to search for and

solicit potential clients for his law practice. The parties agreed that the accident reports are

public records as defined by FOIA and that pursuant to Arkansas Code Annotated section
                                       Cite as 2016 Ark. 188


27-53-202(b)(2)(B) (Supp. 2013)1 the name and address of any minor should be redacted

from the reports. At issue before the circuit court was whether the Driver’s Privacy

Protection Act (DPPA) applied to the personal information contained in the accident

reports, as ASP contended.2 ASP’s policy, effective January 1, 2015, required redaction of

personal identifying information unless one of the fourteen DPPA exceptions applies.

Accident reports would no longer be available for in-bulk inspection, but specific reports

could be purchased for $10 each. According to the ASP policy, all nonpersonal information

contained within accident reports would be released to a requesting third party—for

example, factual information as to where, when, or how a crash occurred or the type of

vehicle involved.




       1   Arkansas Code Annotated § 27-53-202, Reporting requirements, provides in part:

       (2)(A) Except as provided under subdivision (b)(2)(B) of this section, the accident report shall
       contain a full and complete list of the names and addresses of all passengers occupying the
       taxicab, bus, or other vehicle at the time of the accident.
       (B) The name and address of a minor occupant who is under eighteen (18) years of age shall
       be included in the report, but the name and address of the minor occupant shall:
       (i) Not be open to public inspection under this subchapter or the Freedom of Information
       Act of 1967, § 25-19-101 et seq., unless the requestor is:
       (a) The parent, legal guardian, or legal custodian of the minor occupant; or
       (b) A representative of an insurance company that insures a person involved in the accident;
       and
       (ii) Be redacted on copies including without limitation written, photostatic, or electronic
       copies, produced under this subchapter or the Freedom of Information Act of 1967, § 25-19-
       101 et seq., unless the requestor is identified in subdivision (b)(2)(B)(i) of this section.

       2  Ark. Code Ann. § 25-19-105(a)(1)(A), provides: “Except as otherwise specifically
provided by this section or by laws specifically enacted to provide otherwise, all public records shall
be open to inspection and copying by any citizen of the State of Arkansas during the regular business
hours of the custodian of the records.”

                                                   2
                                   Cite as 2016 Ark. 188


       The court held a hearing on June 5, 2015, at which appellee and Gregory Downs,

general counsel for the ASP, testified. Downs testified that at the scene of an accident, a

state trooper typically uses the Office of Motor Vehicles’ database to “auto-populate” the

information in an accident report, although the information can also be physically entered

into the computer. He testified that “ninety-nine percent of the time” information is gained

from swiping the magnetic strip on the back of a driver’s license. He also testified that a

person involved in an accident can get an unredacted copy of the report, including the other

driver and any passenger’s personal information, without the other parties’ consent. There

is no exception for the media. Yet, attached to appellee’s posthearing brief were five

newspaper articles regarding fatal crashes in which the ASP reported the names and

hometowns of those involved in fatal vehicle crashes in June 2015. In its amended order of

July 8, 2015, the circuit court ruled in favor of the appellee and enjoined the policy of the

ASP regarding redactions of accident reports. This appeal followed.

       The sole issue on appeal is whether the DPPA prohibits disclosure of personal

information in accident reports, which are public records within the meaning of FOIA. We

review issues of statutory construction de novo. Pulaski Cty. v. Ark. Democrat-Gazette, Inc.,

370 Ark. 435, 439, 260 S.W.3d 718, 720 (2007). This court liberally interprets FOIA to

accomplish its broad and laudable purpose that public business be performed in an open and

public manner. Nabholz Constr. Corp. v. Contractors for Pub. Prot. Ass’n, 371 Ark. 411, 416,

266 S.W.3d 689, 692 (2007).        Furthermore, we broadly construe FOIA in favor of

disclosure. Id.




                                              3
                                    Cite as 2016 Ark. 188


      In 1994, Congress passed the DPPA, 18 U.S.C. §§ 2721-2725, which regulates the

disclosure of personal information contained in the records of state motor-vehicle

departments. The legislation was introduced in response to growing concern over crimes

committed by individuals who used Department of Motor Vehicle (DMV) records to

identify and locate their victims.3 Parus v. Kroeplin, 402 F. Supp. 2d 999, 1005–06 (W.D.

Wis. 2005). In addition, Congress found that many states were selling personal information

collected by DMVs to individuals and businesses. See, e.g., 139 Cong. Rec. 29466, 29468,

29469 (1993); 140 Cong. Rec. 7929 (1994) (remarks of Rep. Goss). As explained by the

United States Supreme Court:

      The DPPA establishes a regulatory scheme that restricts the States’ ability to disclose
      a driver’s personal information without the driver’s consent. The DPPA generally
      prohibits any state DMV, or officer, employee, or contractor thereof, from
      “knowingly disclos[ing] or otherwise mak[ing] available to any person or entity
      personal information about any individual obtained by the department in connection
      with a motor vehicle record.” 18 U.S.C. § 2721(a). The DPPA defines “personal
      information” as any information “that identifies an individual, including an
      individual’s photograph, social security number, driver identification number, name,
      address (but not the 5-digit zip code), telephone number, and medical or disability
      information,” but not including “information on vehicular accidents, driving
      violations, and driver’s status.” § 2725(3). A “motor vehicle record” is defined as
      “any record that pertains to a motor vehicle operator’s permit, motor vehicle title,
      motor vehicle registration, or identification card issued by a department of motor
      vehicles.” § 2725(1).
Reno v. Condon, 528 U.S. 141, 144 (2000). The DPPA establishes criminal fines and a

private cause of action for its violation. 18 U.S.C. §§ 2723, 2724. Despite its general

prohibition, the DPPA lists fourteen permitted uses of personal information obtained from




      3   The DPPA was a part of the Violent Crime Control and Law Enforcement Act of 1994.
                                               4
                                    Cite as 2016 Ark. 188


motor-vehicle records. Id. § 2721(b). These exceptions include use by any government

agency in carrying out its functions; use by any insurer or self-insured entity in connection

with claims-investigation activities, antifraud activities, rating, or underwriting; and use by

any requester, if the requester demonstrates it has obtained the written consent of the

individual to whom the information pertains. Id. In Maracich v. Spears, 133 S. Ct. 2191

(2013), the United States Supreme Court held that a law firm’s obtaining personal

information from the state department of motor vehicles and sending communications for

the predominant purpose of solicitation is not a use of personal information exempt from

DPPA liability under subsection (b)(4)’s “litigation exception.”         Generally speaking,

redisclosure or resale by an authorized recipient of personal information under section

2721(b) is permitted only for a use permitted under subsection (b). Id. § 2721(c).

       This appeal presents an issue of first impression in Arkansas. The ASP relies primarily

on the following cases from other jurisdictions. In Camara v. Metro-N. R.R. Co., 596 F.

Supp. 2d 517 (D. Conn. 2009), plaintiffs were employees who asserted that Metro-North

had violated the DPPA by improperly obtaining and using their personal information from

motor-vehicle records maintained by various state departments of motor vehicles. The

court granted summary judgment to the defendant because the information obtained—

plaintiffs’ driving histories—was not protected personal information under the statute. That

case is not at all similar to the facts of the present case. The case most helpful to the ASP’s

position, Pavone v. Law Offices of Anthony Mancini, Ltd., 118 F. Supp. 3d 1004 (N.D. Ill.

2015), was entered after the circuit court had made its decision in the present case. In

Pavone, the federal district court denied a law firm’s motion to dismiss a class action under

                                               5
                                    Cite as 2016 Ark. 188


the DPPA alleging that the firm obtained Illinois traffic crash reports and used the

information in those reports to send targeted solicitations to persons involved in car

accidents. The court held that personal information contained in crash reports did not fall

within the scope of DPPA’s exception for information on vehicular accidents and that the

DPPA protected personal information contained in crash reports. Of course, Pavone is not

controlling precedent for this court. In addition, the ASP cites Whitaker v. Appriss, Inc., 2014
WL 4536559 (N.D. Ind. Sept. 11, 2014), in which the federal district court denied a motion

to dismiss a DPPA complaint, finding that “it’s plausible that the personal information in

the [police department motor vehicle] accident reports was obtained from the state

department of motor vehicles, and thus Ms. Whitaker and Mr. Dunkin might have a claim

under the DPPA.” Whitaker, 2014 WL 4536559, at *5.

       In contrast, in Mattivi v. Russell, 2002 WL 31949898 (D. Colo. Aug. 2, 2002), the

federal district court granted the defendants’ (a newspaper publisher and editor) motion for

summary judgment filed by Mattivi under the DPPA after the newspaper obtained and

published an accident report of his single-car vehicle collision, for which he was charged

with DUI. The court concluded that the accident report generated by the Colorado State

Patrol and provided to defendants by that agency is not a “motor vehicle record” under the

DPPA, and defendants’ publication of the report in the newspaper did not violate the DPPA.

The court also concluded that the plain language of exception in section 2725(e) makes

clear that Congress did not intend “information on vehicular accidents” to be included

within the Act’s prohibition of disclosure of “personal information.” We find the Mattivi

court’s reasoning persuasive.

                                               6
                                   Cite as 2016 Ark. 188


       Keeping in mind the intent of Congress in passing the DPPA, it is clear that a vehicle-

accident report is not included in the definition of “motor vehicle record,” regardless of

whether, as a matter of convenience, some of the information included in an accident report

may be taken from or verified by a database maintained by the Office of Motor Vehicles.

Furthermore, Congress specifically provided that “personal information” does not include

information on vehicular accidents. Because the DPPA does not prohibit information

contained in accident reports from being released under FOIA, we affirm the ruling of the

circuit court.

       Affirmed.

       BAKER and GOODSON, JJ., dissent.




                                              7
                              Cite as 2016 Ark. 188
        KAREN R.BAKER, Justice, dissenting. Because the majority has failed to adhere

to our well-established rules of statutory interpretation, I must dissent.

        As the majority correctly states, “The sole issue on appeal is whether the DPPA

prohibits disclosure of personal information on accident reports, which are public records

within the meaning of FOIA.” Based on the applicable statutes, the unequivocal answer is

yes. However, in cursory fashion, the majority detours from the applicable statutes and our

rules of statutory interpretation to erroneously hold that the personal information contained

in accident reports is not subject the protections of the DPPA.

        Although there are several other statutes that have an impact on the issue before this

court, the issue presented involves two statutes—one state and one federal requiring

interpretation of Ark. Code Ann. § 25-53-209 and 18 U.S.C. § 2721–2725. First, FOIA,

Ark. Code Ann. § 25-19-105, “Examination and copying of public records,” provides in

pertinent part:

        Except as otherwise specifically provided by this section or by laws specifically enacted
        to provide otherwise, all public records shall be open to inspection and copying by any
        citizen of the State of Arkansas during the regular business hours of the custodian of
        the records.

        With regard to motor-vehicle-accident reports, Ark. Code Ann. § 27-53-209 provides

in its entirety:

        Except as provided under § 27-53-202(b)(2)(B), all motor vehicle accident reports
        made by the Department of Arkansas State Police and its records of traffic violations
        shall be open to public inspection at all reasonable times.

        In other words, FOIA allows for inspection and copying of all public records unless the

disclosure is prohibited by laws specifically enacted to provide otherwise. Further, except as

provided under § 27-53-202(b)(2)(B), all motor-vehicle-accident reports are open to public
                                    Cite as 2016 Ark. 188


inspection.

       Next, Ark. Code Ann. § 27-53-202 provides in pertinent part:

       (2)(A) Except as provided under subdivision (b)(2)(B) of this section, the accident
       report shall contain a full and complete list of the names and addresses of all passengers
       occupying the taxicab, bus, or other vehicle at the time of the accident.

       (B) The name and address of a minor occupant who is under eighteen (18) years of age
       shall be included in the report, but the name and address of the minor occupant shall:

              (i) Not be open to public inspection under this subchapter or the Freedom of
              Information Act of 1967, § 25-19-101 et seq., unless the requestor is:

                      (a) The parent, legal guardian, or legal custodian of the minor occupant;
                      or (b) A representative of an insurance company that insures a person
                      involved in the accident; and
                      (ii) Be redacted on copies including without limitation written,
                      photostatic, or electronic copies, produced under this subchapter or the
                      Freedom of Information Act of 1967, § 25-19-101 et seq., unless the
                      requestor is identified in subdivision (b)(2)(B)(i) of this section.

       Based on the plain language of the Arkansas statutes, it is evident that, with the

exception of information regarding minors,1 vehicle-accident reports are subject to FOIA.

       Next, a review of the Driver’s Privacy Protection Act of 1994 is necessary to determine

whether the DPPA prohibits release of the information contained in the Arkansas motor

vehicle-accident reports. In Maracich v. Spears, 133 S. Ct. 2191, 2195 (2013), the United

States Supreme Court recognized the purpose of the DPPA:

       Concerned that personal information collected by States in the licensing of motor
       vehicle drivers was being released– even sold– with resulting loss of privacy for many
       persons, Congress provided federal statutory protection. It enacted the Drivers Privacy
       Protection Act of 1994, referred to here as the DPPA. See 18 U.S.C. §§ 2721–


       1
       The parties agree that information regarding minors would be redacted and Wren
does not seek information regarding minors.

                                               2
                                      Cite as 2016 Ark. 188


       2725.The DPPA regulates the disclosure of personal information contained in the
       records of state motor vehicle departments (DMVs). Disclosure of personal information
       is prohibited unless for a purpose permitted by an exception listed in 1 of 14 statutory
       subsections. See §§ 2721(b)(1)-(14).

       Two separate statutes within the DPPA are at issue. 18 U.S.C. § 2721, entitled

“Prohibition on release and use of certain personal information from State motor vehicle

records,” provides in pertinent part:

       (a) In general.--A State department of motor vehicles, and any officer, employee, or
       contractor thereof, shall not knowingly disclose or otherwise make available to any
       person or entity:

              (1) personal information, as defined in 18 U.S.C. 2725(3), about any individual
              obtained by the department in connection with a motor vehicle record, except
              as provided in subsection (b) of this section; or

              (2) highly restricted personal information, as defined in 18 U.S.C. 2725(4),
              about any individual obtained by the department in connection with a motor
              vehicle record, without the express consent of the person to whom such
              information applies, except uses permitted in subsections (b)(1), (b)(4), (b)(6),
              and (b)(9): Provided, That subsection (a)(2) shall not in any way affect the use
              of organ donation information on an individual’s driver’s license or affect the
              administration of organ donation initiatives in the States.

       (b) Permissible uses.--Personal information referred to in subsection (a) shall be disclosed for
       use in connection with matters of motor vehicle or driver safety and theft, motor vehicle
       emissions, motor vehicle product alterations, recalls, or advisories, performance
       monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal
       of non-owner records from the original owner records of motor vehicle manufacturers
       to carry out the purposes of titles I and IV of the Anti Car Theft Act of 1992, the
       Automobile Information Disclosure Act (15 U.S.C. 1231 et seq.), the Clean Air Act
       (42 U.S.C. 7401 et seq.), and chapters 301, 305, and 321-331 of title 49, and, subject
       to subsection (a)(2), may be disclosed as follows:

              (1) For use by any government agency, including any court or law enforcement
              agency, in carrying out its functions, or any private person or entity acting on
              behalf of a Federal, State, or local agency in carrying out its functions.

              (2) For use in connection with matters of motor vehicle or driver safety and theft; motor

                                                  3
                                    Cite as 2016 Ark. 188


             vehicle emissions; motor vehicle product alterations, recalls, or advisories;
             performance monitoring of motor vehicles, motor vehicle parts and dealers;
             motor vehicle market research activities, including survey research; and removal
             of non-owner records from the original owner records of motor vehicle
             manufacturers.

      ....

      (c) Resale or redisclosure.--An authorized recipient of personal information (except a
      recipient under subsection (b)(11) or (12)) may resell or redisclose the information only for
      a use permitted under subsection (b) (but not for uses under subsection (b) (11) or (12)).
      An authorized recipient under subsection (b)(11) may resell or redisclose personal
      information for any purpose. An authorized recipient under subsection (b)(12) may
      resell or redisclose personal information pursuant to subsection (b)(12). Any authorized
      recipient (except a recipient under subsection (b) (11)) that resells or rediscloses
      personal information covered by this chapter must keep for a period of 5 years records
      identifying each person or entity that receives information and the permitted purpose
      for which the information will be used and must make such records available to the
      motor vehicle department upon request.

(Emphasis added.)

      Second, 18 U.S.C. § 2725, “Definitions,” provides in pertinent part:

      In this chapter–

      (1) “motor vehicle record” means any record that pertains to a motor vehicle
      operator’s permit, motor vehicle title, motor vehicle registration, or identification card
      issued by a department of motor vehicles;
      ....

      (3) “personal information” means information that identifies an individual, including
      an individual’s photograph, social security number, driver identification number, name,
      address (but not the 5-digit zip code), telephone number, and medical or disability
      information, but does not include information on vehicular accidents, driving violations, and
      driver’s status.

      (4) “highly restricted personal information” means an individual’s photograph or
      image, social security number, medical or disability information[.]

(Emphasis added.)


                                               4
                                      Cite as 2016 Ark. 188


       Having identified the relevant statutes, the term “personal information” and its

definition as codified in 18 U.S.C. § 2725(3) is key to my analysis. The DPPA only protects

“personal information” from disclosure. However, the majority focuses on the document as

a whole as opposed to the specific information in the report. The question is whether there

is personal information at issue. The DPPA does not protect entire documents, but rather

personal information. Thus, the document must be analyzed to determine whether the

content includes protected information.

       The DPPA defines “personal information” as “information that identifies an individual,

including an individual’s photograph, social security number, driver identification number,

name, address (but not the 5-digit zip code), telephone number, and medical or disability

information, but does not include information on vehicular accidents, driving violations, and driver’s

status.” (Emphasis added.) The parties agree that accident reports contain the names,

addresses, telephone numbers and driver identification numbers of persons in the accident.

The parties disagree as to the meaning of the phrase “does not include information on

vehicular accidents” in the definition, and the interpretation of this phrase is critical to

whether the DPPA applies to this matter. ASP asserts that the phrase means that only

information regarding the actual accident is excluded from DPPA protection. Wren contends

that the phrase is a blanket exception and that the entire accident report is excepted from the

DPPA.

       Although not cited by the majority, Ark. Code Ann. § 27-53-206 is significant to the

analysis in this matter. Ark. Code Ann. § 27-53-206 addresses reporting of accidents and the


                                                  5
                                    Cite as 2016 Ark. 188


approved forms and information to be included in accident reports:

       (a)(1) The Department of Arkansas State Police shall prepare and upon request supply
       to police departments, coroners, sheriffs, and other suitable agencies or individuals
       forms for accident reports required under this subchapter.

              (2)(A) The reports shall call for sufficiently detailed information to disclose with
              reference to a traffic accident the cause, conditions then existing, and the
              persons and vehicles involved.

              (B) Every accident report shall include provisions which inquire about whether
              or not the accident was caused as a result of the driver’s lapse of consciousness,
              epileptic condition, or similar nervous disorder, or an episode of marked mental
              confusion or as a result of any physical disability, disease, or disorder or any
              other medical condition of the driver.

       Based on the plain language of Ark. Code Ann. § 27-53-206, accident reports in

Arkansas include detailed information as to the cause, conditions then existing, the persons

and vehicles involved, information about whether the accident was caused as a result of the

driver’s lapse of consciousness, physical disability, disease, or disorder or any other medical

condition of the driver. Further, Ark. Code Ann. § 27-53-206 requires the report to indicate

the “persons and vehicles involved”; it does not require that the report detail additional

personal information such as the address, phone number, or driver’s license number of the

persons involved. The accident report requires only information that is relevant to the

accident.

       Accordingly, based on the plain language of the DPPA, to the extent that an accident

report contains information beyond information related to the accident, I would hold that

that the information is not information “on [a] vehicular accident” and constitutes protected

personal information under the DPPA.        Therefore, the phrase “information on vehicular


                                               6
                                    Cite as 2016 Ark. 188


accidents” as used in the DPPA means information regarding the specifics of the actual

accident; the cause, conditions, persons, and vehicles. Further, in support of this reading is

Pavone v. Meyerkord & Meyerkord, LLC, 118 F. Supp. 3d 1046, 1050 (N.D. Ill. 2015). In

Pavone, the Federal District Court for the Northern District of Illinois addressed the issue of

the DPPA’s definition of “personal information” and the exclusion of “information on

vehicular accidents.” The court addressed a claim under 18 U.S.C. § 2722—which is not the

same as here,2 and as the majority notes is from a motion to dismiss—but the definition of

“personal information” is the same. There, the court explained the distinction between the

information in accident reports, personal information, and information on the accident:

               Defendant asserts that the Illinois Traffic Crash Report, upon which the
       Pavones’ claims rely, constitutes information on a vehicular accident and therefore the
       DPPA does not protect it. (See R.15, at 4.) Defendant’s characterization of the Report
       fails, however, as it attempts to broadly classify the Report as a whole rather than
       recognize the different types of information contained within the Report. Indeed, the
       DPPA protects types of “information,” not types of reports. See e.g., Maracich, 133
S. Ct. at 2198; Pavone, et al. v. Law Offices of Anthony Mancini, Ltd., 118 F. Supp. 3d
1004, 1005–06, No. 15 C 1538, 2015 WL 4554844, at *1 (N.D.Ill. July 28, 2015)
       (“[b]ased on the plain language of the statute, the exclusion refers to information about
       the accident, not the personal information that is included in accident reports”). The
       Pavones allege that Defendant’s violation of the DPPA stemmed from obtaining and
       using their names and address – not obtaining the information related to the accident
       (e.g., vehicles involved, road conditions, times of day, etc). While Defendant is correct
       that “personal information,” as defined by the DPPA, “does not include information
       on vehicular accidents,” this argument is not dispositive of the Pavones’ claim. The
       Report at issue includes information that meets the DPPA’s definition of “personal


       2
       18 U.S.C.A. § 2722(a) addresses non-government parties and persons –
“Procurement for unlawful purpose.”--It shall be unlawful for any person knowingly to
obtain or disclose personal information, from a motor vehicle record, for any use not
permitted under section 2721(b) of this title.



                                               7
                                   Cite as 2016 Ark. 188


       information,”e.g., names, addresses, in addition to the car accident information that
       does not meet the definition. Indeed, Defendant described the Report as providing
       details that meet both classifications of information – personal information and
       information on vehicular accidents. (See R.15, at 4 (referring to the Report as
       detailing – among other things: the date and time of the accident, the make, model,
       and year of each vehicle involved in the accident; the name, address, date of birth, and
       sex of each driver and passenger involved in the accident; and a short narrative stating
       that two cars were involved in a rear-end collision and each driver’s statement
       regarding the cause of the collision”) (emphasis added)).

       Accordingly, the information relevant to the accident is excepted from the DPPA, and

does not have protection from the DPPA. However, information beyond that relevant to

personal information is not excepted from the DPPA, and the DPPA protects that information

from disclosure.

       Thus, the DPPA prohibits the release of the remaining information in the accident

reports, including name, address, telephone number, and personal identifying information on

Arkansas motor-vehicle-accident reports by the ASP as obtained from the OMV. The source

of the personal information at issue is critical to the issue before the court. As the United

States District Court for the Northern District of Indiana explained, the source of the

information is pivotal to reviewing a claim involving the DPPA:

       The Supreme Court analyzed whether an attorney’s solicitation of clients for a lawsuit
       fell within the scope of the DPPA exception that allows a party to obtain personal
       information for use in anticipation of litigation in Maracich v. Spears, 133 S. Ct. 2191,
       (2013). The attorney obtained personal information from the state department of
       motor vehicles, then sent solicitation letters to the individuals asking them to join
       lawsuits against car dealerships. 133 S. Ct. at 2196– 2197. The Court held that sending
       communications for the predominant purpose of solicitation isn’t a permitted use of
       personal information under the Act. 133 S. Ct. at 2210. Yet again, the source of the
       personal information was the state department of motor vehicles. The method or
       medium of the disclosure is important as it relates to the original source of the
       information. The source of the personal information in the accident reports must be
       examined to decide whether the DPPA protects the information.

                                              8
                                    Cite as 2016 Ark. 188



Whitaker v. Appriss, Inc., No. 3:13-CV-826-RLM-CAN, 2014 WL 4536559, at *4 (N.D. Ind.
Sept. 11, 2014); see also Pavone, 118 F. Supp. 3d at 1055.

       Here, Downs testified that 99% of the accident reports are generated by officers with

information that is from the OMV database. Downs testified that the officers use the driver’s

licenses to access the data base and the accident forms are autopopulated. Based on Downs’s

testimony, it is clear the information comes from the OMV.

       In this case, while the majority cites to cases from other jurisdictions to support its

interpretation, none of those cases involve the situation presented here. The issue here is not

whether a motor-vehicle report is synonymous with an accident report. The issue is a

government agency’s disclosure or redisclosure of personal information pursuant to the DPPA

and whether the personal information contained in Arkansas vehicular-accident reports is

prohibited from release by the DPPA.

       In reviewing the statutes, I find the language of the DPPA in the statutes relevant to

this case to be clear and unambiguous. Furthermore, the provisions can be read in a

consistent, harmonious, and sensible manner, giving effect to every part. The plain language

of the relevant statutes, 18 U.S.C. § 2721 (a)–(c) begins with subsection (a) with a general

prohibition on the release of information by a state OMV. Subsection (b) then defines

exceptions to this prohibition, including providing that “personal information referred to in

subsection (a) shall be disclosed for use in connection with matters of motor vehicle or driver

safety.” Further, if an exception in subsection (b) permits disclosure by a state OMV to a

specific second party, then subsection (c) regulates the separate release that occurs when the


                                              9
                                    Cite as 2016 Ark. 188


recipient of a record from the OMV is responsible for a secondary disclosure to a third party.

Specifically, subsection (c) allows for authorized recipients to redisclose the information only

for a use permitted under subsection (b). In sum, both subsections (a) and (c) regulate types

of disclosure and direct the details of that disclosure to subsection (b). Here, the OMV

released the information to the ASP for use in connection with matters of motor vehicle or

driver safety.

       Finally, I must note that the majority borrows from the interpretation of the federal

district court of Colorado’s unpublished opinion in Mattivi v. Russell, No. CIV. A.

01-WM-533 (BNB, 2002 WL 31949898, at *3 (D. Colo. Aug. 2, 2002). However, the

majority’s finding that “the district court’s reasoning [is] persuasive” is misplaced. Mattivi is

not on point because it stemmed from an action against a third party, not the government

agency, as is presented in this case. Mattivi involved the disclosure of personal information by

a third party, and not the police department itself because Mattivi did not challenge the police

department’s release of the accident report to the newspaper. Accordingly, section 2721—at

issue here, and governing disclosures originating with OMV records—was not at play in

Mattivi. Rather, the relevant section of the DPPA was section 2722, which prohibits

disclosure from nonstate persons. 18 U.S.C. § 2722(a) provides that “[i]t shall be unlawful

for any person to knowingly obtain or disclose personal information, from a motor vehicle

record, for any use not permitted under section 2721(b) of this title.” Therefore, the district

court addressed only the issue of whether the traffic report itself was a “motor vehicle record,”

which again, is not the issue here. The critical issue in this case is the source of the


                                               10
                                    Cite as 2016 Ark. 188


information and the origination of the report, not whether the traffic report itself is a motor-

vehicle record. Here, if the ASP acquired the information from the OMV, then they are

considered an “authorized recipient” of the information under subsection (c) and are expressly

prohibited from redisclosing the information except as provided by statute.       Accordingly, for

the reasons discussed above, I dissent from the majority opinion and would reverse and

remand the matter to the circuit court.

       GOODSON, J., joins in this dissent.

       Leslie Rutledge, Att’y Gen., by: C. Joseph Cordi, Jr., Sr. Ass’t Att’y Gen., and Delena C.

Hurst, Ass’t Att’y Gen., for appellant.

       M. Keith Wren, for appellee.




                                              11